United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Tucson, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1450
Issued: March 28, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 6, 2016 appellant filed a timely appeal from a May 10, 2016 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury causally
related to a January 30, 2016 employment incident.
FACTUAL HISTORY
On February 15, 2016 appellant, a 32-year-old border patrol agent, filed a traumatic
injury claim (Form CA-1), alleging that he suffered from heat exhaustion on January 30, 2016
1

5 U.S.C. § 8101 et seq.

while in the performance of duty. He stated that he sustained a heat-related injury resulting in
vomiting and cramping. The employing establishment did not indicate that appellant stopped
work.
Appellant submitted a January 30, 2016 ambulance bill from Ajo Ambulance, Inc. in the
amount of $1,733.89.
The employing establishment submitted an undated statement indicating that appellant
was seen and assessed by an ambulance, but was not transported, and was currently on full-duty
status.
In an April 7, 2016 letter, OWCP indicated that when appellant’s claim was received it
appeared to be a minor injury that resulted in minimal or no lost time from work and, based on
these criteria and because the employing establishment did not controvert continuation of pay or
challenge the case, payment of a limited amount of medical expenses was administratively
approved. It stated that it had reopened the claim for consideration because the medical bills had
exceeded $1,500.00. OWCP requested additional evidence from appellant within 30 days to
respond to its inquiries.
In response, appellant submitted an April 16, 2016 narrative statement indicating that on
January 30, 2016 he experienced symptoms of dehydration after hours of hiking through rugged
terrain while tracking a group of drug smugglers. A coworker notified a helicopter pilot that
appellant was in need of medical attention and that he was unable to hike out of the canyon to the
nearest means of transportation. The pilot was able to land nearby and transport appellant to the
Ajo Border Station. Once the helicopter landed at the station two paramedics, employed by Ajo
Ambulance, Inc., were waiting to assist appellant. They assessed his condition and determined
that, although he needed intravenous therapy to replace the fluids and electrolytes he had lost
throughout the day, a trip to the emergency room was not required. Appellant opted out of riding
in the ambulance to the emergency room and chose to stay at the station and received
intravenous therapy from another coworker who was also a certified emergency medical
technician. He did not receive any other medical treatment. Appellant stated that he obtained
the paramedics report and was unable to provide further medical evidence from a physician
because he did not visit or consult a doctor. He indicated that the only medical bill for which he
was seeking compensation was the bill from Ajo Ambulance, Inc., for services rendered on
January 30, 2016 in the amount of $1,733.89.
By decision dated May 10, 2016, OWCP denied appellant’s claim because the medical
evidence of record failed to establish a diagnosed condition causally related to the January 30,
2016 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable

2

time limitation period of FECA, that an injury2 was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is
causally related to the employment injury.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that he actually experienced the employment incident at the time, place, and
in the manner alleged. Second, the employee must submit sufficient evidence, generally only in
the form of medical evidence, to establish that the employment incident caused a personal injury.
An employee may establish that the employment incident occurred as alleged but fail to show
that his or her condition relates to the employment incident.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.5
ANALYSIS
OWCP has accepted that the employment incident of January 30, 2016 occurred at the
time, place, and in the manner alleged. The issue is whether appellant sustained an injury as a
result.
The Board finds that appellant did not submit any medical evidence from a physician
which provided a firm diagnosis and a reasoned explanation as to how the accepted incident
caused an injury. Appellant therefore failed to meet his burden of proof to establish that he has a
medical condition resulting from the January 30, 2016 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
Finally, it is undisputed that an ambulance was called and assessed appellant’s condition
at Ajo Border Station shortly after the January 30, 2016 employment incident. Ordinarily, the
employing establishment will authorize treatment of a job-related injury by providing the
2

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
3

See T.H., 59 ECAB 388 (2008).

4

Id.

5

Id.

3

employee a properly executed Form CA-16 within four hours.6 However, under 5 U.S.C.
§ 8103, OWCP has broad discretionary authority to approve unauthorized medical care which it
finds necessary and reasonable in cases of emergency or other unusual circumstances.7 Upon
return of the case record, OWCP shall determine whether appellant’s ambulance transportation
should be authorized pursuant to 20 C.F.R. § 10.304, which provides that in cases involving
emergencies or unusual circumstances, OWCP may authorize treatment in a manner other than
as stated in this subpart.8
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to a January 30, 2016 employment incident. On return of the record, OWCP
should consider the ambulance bill issued in this case.

6

See 20 C.F.R. § 10.300; Val D. Wynn, 40 ECAB 666 (1989); a Form CA-16, authorization of medical care was
not issued in this case.
7

See M.A., Docket No. 14-1071 (issued October 3, 2014) (where the Board found that the employee failed to
establish that he had a medical condition resulting from a December 14, 2013 work incident, but returned the case to
OWCP to determine whether his ambulance transportation and initial medical care in the hospital emergency room
should be authorized).
8

See J.D., Docket No. 14-936 (issued August 8, 2014); L.B., Docket No. 10-469 (issued June 2, 2010).

4

ORDER
IT IS HEREBY ORDERED THAT the May 10, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 28, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

